In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana


                        No. 06-14-00106-CV



           PETER G. MILNE, P.C., PETER G. MILNE,
INDIVIDUALLY, AND HEALY, MILNE & ASSOCIATES, P.C., Appellants

                                 V.

             VAL RYAN AND JOY RYAN, Appellees



                On Appeal from the 4th District Court
                       Rusk County, Texas
                     Trial Court No. 2013-243




            Before Morriss, C.J., Moseley and Burgess, JJ.
                                                     ORDER
            Our review of the reporter’s record in this case indicates that certain of the documents

collectively marked as Plaintiff’s Exhibit No. 11 contain “sensitive data” as that phrase is defined

in Rule 9.9 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.9(a). Sensitive data

includes “a bank account number, credit card number, or other financial account number.” TEX.

R. APP. P. 9.9(a)(2). Certain of the documents included in Plaintiff’s Exhibit No. 1 contain bank

account numbers. Rule 9.9(b) states, “Unless the inclusion of sensitive data is specifically required

by a statute, court rule, or administrative regulation, an electronic or paper document containing

sensitive data may not be filed with a court unless the sensitive data is redacted.” TEX. R. APP. P.

9.9(b).

            Because we are aware of no statute, court rule, or administrative regulation requiring

inclusion of these bank account numbers in this record and because the reporter’s record failed to

protect this sensitive data through redaction, we order the Clerk of this Court, or her appointee,

pursuant to the inherent power of this Court, to seal the volume of the reporter’s record containing

Plaintiff’s Exhibit No. 1.

            IT IS SO ORDERED.

                                                          BY THE COURT

Date: July 22, 2015




1
    Plaintiff’s Exhibit No. 1 contains 2,081 pages and was filed as a separate volume of the reporter’s record.

                                                             2